
	

113 S1060 IS: Veterans to Paramedics Transition Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1060
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Ms. Klobuchar (for
			 herself and Mr. Enzi) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to facilitate
		  emergency medical services personnel training and certification curriculums for
		  military veterans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans to Paramedics Transition
			 Act.
		2.Grants for
			 Emergency Medical Services Personnel Training for VeteransSection 330J(c) of the Public Health Service
			 Act (42 U.S.C. 254c–15(c)) is amended—
			(1)in paragraph (7), by striking
			 and at the end;
			(2)in paragraph (8),
			 by striking the period and inserting ; and; and
			(3)by adding at the end the following:
				
					(9)provide to military veterans required
				coursework and training that take into account, and are not duplicative of,
				previous medical coursework and training received when such veterans were
				active members of the Armed Forces, to enable such veterans to satisfy
				emergency medical services personnel certification requirements, as determined
				by the appropriate State regulatory
				entity.
					.
			
